TAG AGENTS — SERVICES — FEES A fee for a mailing and extra handling service must be optional and the tag agent must reasonably inform the customer of the fee so that the customer may opt for the mailing service or refuse it and secure his or her papers by either waiting in the office or returning there when the necessary typing is completed.  A customer may not be involuntarily subjected to a charge for the mailing and extra handling service. A tag agent may not charge a fee for a service when in fact the service for which the fee is charged is not performed. If the tag agent makes the mailing and extra handling service voluntary by reasonably informing the customer of his option, he is, in effect, offering "to return to a customer without charge at the place of purchase the customer's title and registration papers" in cases where the customer does not want the title and registration papers mailed.  The Attorney General has considered your request for an opinion wherein you ask the following questions: 1. If a tag agent offers the service of mailing titles and registration applications to customers and charges an extra fee for such service, must the agent explicitly inform the customer, by conspicuously posting the fee or by some other method, that the service is optional and that there is an additional stated charge for such service.  2. May a tag agent charge a fee for such service if he does not in fact mail the titles and registration papers to the customer ? 3. Must a tag agent offer to return to a customer without charge at the place of purchase the customer's title and registration papers in order to give the customer the option to avoid the charge for mailing? In your request for an opinion you refer to Opinion No. 76-113 which was issued by this office on January 21, 1976. In that opinion, on page three, the following language appears: "Further, if the tag agent, as an independent contractor, offers to make the mailing and handling service available and posts the fee to be charged therefor in a conspicuous place in his office, the tag agent is extending an option to the customer to secure the mailing and extra handling service by the payment of an additional fee. . . ." The above language was included in Opinion No. 76-113 to show that a tag agent, who is specifically an independent contractor by law, could collect a fee for a mailing and handling service under a contract theory even if he was not specifically authorized to do so by 47 O.S. 22.22 [47-22.22] or 47 O.S. 22.30 [47-22.30](1) (1971). The language "posts the fee to be charged therefor in a conspicuous place" is merely one method by which the tag agent could make the customer aware of his or her option to secure the mailing and extra handling service by the payment of an additional fee. Because the mailing fee must be optional, it is obvious that the agent must reasonably inform the customer of the fee so that the customer may opt for the mailing service or refuse it and secure his or her papers by either waiting in the office or returning there when the necessary typing is completed.  As to your second question, it is quite obvious that a tag agent may not charge a fee for a service which he does not in fact perform. The legal analysis of your first question is dispositive of your third question. To reiterate, a customer may not be involuntarily subjected to a charge for the mailing and extra handling service. If the customer does not opt for the mailing and extra handling service, the title and registration papers must be delivered by another means which might well entail waiting in the agent's office or returning at a time when the necessary typing has been completed. If the tag agent makes the mailing and extra handling service voluntary by reasonably informing the customer of his option, he is, in effect, offering "to return to a customer without charge at the place of purchase the customer's title and registration papers" in cases where the customer does not want the title and registration papers mailed.  It is, therefore, the opinion of the Attorney General that your question be answered in the following manner: A fee for a mailing and extra handling service must be optional and the tag agent must reasonably inform the customer of the fee so that the customer may opt for the mailing service or refuse it and secure his or her papers by either waiting in the office or returning there when the necessary typing is completed. A customer may not be involuntarily subjected to a charge for the mailing and extra handling service.  A tag agent may not charge a fee for a service when in fact the service for which the fee is charged is not performed. If the tag agent makes the mailing and extra handling service voluntary by reasonably informing the customer of his option, he is, in effect, offering "to return to a customer without charge at the place of purchase the customer's title and registration papers" in cases where the customer does not want the title and registration papers mailed.  (Michael Cauthron)